829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Lou STICKLES, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 87-3810
United States Court of Appeals, Fourth Circuit.
Submitted June 9, 1987.Decided August 28, 1987.

Allen Lou Stickles, appellant pro se.
Robert A. Reutershan, Assistant Director, U.S. Department of Justice; Paul Silverman, General Counsel, Veterans Administration, for appellee.
Before ERVIN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Allen Lou Stickles was an air-conditioning and refrigeration mechanic for the Veterans Administration.  In January of 1983, he was removed from his job pursuant to 5 U.S.C. Sec. 7512.  Stickles appealed his removal through a negotiated grievance procedure.  In May of 1984, an arbitrator decided that Stickles was entitled to reinstatement but that he was not entitled to back pay.


2
In February of 1987, Stickles appealed the arbitrator's decision to this Court.  The Veterans Administration filed a motion to dismiss arguing that the appeal was both untimely and filed in the wrong circuit.  Stickles filed a motion to transfer his appeal.  Because we find that it would not be in the interest of justice to transfer this case, we grant the Veterans Administration's motion to dismiss.


3
Matters covered by 5 U.S.C. Sec. 7512 raised under a negotiated grievance procedure must be appealed to the Federal Circuit.  See 5 U.S.C. Sec. 7121(f); 5 U.S.C.A. Sec. 7703(b)(1) (West Supp. 1987).  This Circuit has no jurisdiction over Stickles' appeal.


4
As Stickles brought this appeal two and one-half years after the arbitrator made his decision, we find that a transfer would not be in the interest of justice.  Stickles had thirty days to appeal from the arbitrator's decision, and the Federal Circuit has held that this period for appeal is mandatory and jurisdictional.  See Monzo v. Department of Transportation, 735 F.2d 1335, 1336 (Fed.  Cir. 1984).  Thus, Stickles' appeal is dismissed.  As the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


5
DISMISSED.